Title: To John Adams from Thomas Cushing, 21 October 1778
From: Cushing, Thomas
To: Adams, John


     
      Dear Sir
      Boston Octobr. 21st. 1778
     
     I embrace this Oppertunity by the Brigantine Saturn Rene Maillett Master (which I have dispatched for Nantes) to Acquaint you that your Family are well. I have lately, in Company with Mrs. Adams and a few Other Freinds, been to Visit Count D Estaing and his Fleet at Nantaskett, where we were Agreably and politely entertained.
     The Count has met with a series of Disappointments since his Departure from France, By reason of Contrary Winds he had a long passage and Arrived off the Capes of Deleware two days too late to keep the British Fleet Blocked up in Delaware river, otherways they must have fallen into his hands; at New York he found upon Tryall that there was not Depth of Water Sufficient to Admit his Largest Ships up the Harbour especially as the Enemy’s Ships were then placed; At the Desire of Genll. Washington he took his Departure from thence for Rhode Island in Order to Cooperate with General Sullivan in reduceing the Enemy upon the Island of Rhode Island, he had not been gone two Days from York before a large Fleet of Transports with Provisions Arrived off Sandy Hook from Ireland which if he had staid must inevitably have fallen into his hands.
     Well: as soon as every Necessary Preparation was made for the Attacking the British Troops at Rhode Island upon the very Day when the Descent was to have been made, A British Fleet Appeared off the Harbour, which Obliged the Count to go out and meet them with his Fleet, he immediately sett sail, pursued them and gained upon them, but the very Morning he had Come up with them a severe and very Unusual Storm Arose, seperated the Fleets, and the French Fleet was so Damaged and Shattered that After Calling in at Rhode Island and Informing Genll. Sullivan his Fleet was so Disabled as to not be in a Situation to Cooperate with him he proceeded to this Place to refitt to his great Mortification as well as that of Genll. Sullivan’s; Thus were our fairest Prospects blasted in an Instant for the Enemy must have surrendered in the Course of Twenty four Hours.
     The Counts Departure from Rhode Island and the Expedition’s failing Occasined great Uneasiness and many severe Reflections upon the French. Impressed with the Importance of keeping up a good Under­standing with our New Allies I exerted my self to the Utmost to satisfy the People that the French were not to Blame, that they had done every thing in their Power to Cooperate with us in subduing the Enemy, that Providence had Interposed by a Mighty Storm and prevented it and that we must submit, I told the People I had the best Authority for What I advanced upon this Occasion as I had oppertunity with a Committee of the Council to Confer largely with the Count upon the reasons of his Departure from Rhode Island and the Causes of the Expedition’s failing, And that he had fully Satisfyed the Council that he was obligged to leave Rhode Island in Order to refitt, and that he had from his first Arrival in America done every thing in his Power to serve America and to distress their Enemies. The People are now in generall very well satisfyed and I am very Glad of it, for I look upon it of the last Importance to the United States to keep good faith with and to treat her Allies with the greatest Candor and to pay the most sacred Regard to the Treates they have entred into with them. This will lead them as well as the Rest of the European States to place the greatest Confidence in us and be of lasting Advantages to us.
     By the last Accounts from the Southward the Enemy were about Evacuting New York One Hundred Sail of Armed Ships and Transports on the 16 had fallen Down to the Hook and on the 17 Instant Signall Guns were firring all Day for the rest to follow. It is conjectured they are bound for the West Indies, but least they should be Comming to Boston Genll. Washington has Ordered a Detachment of his Army to March slowly this way. Pray let me hear from you by every oppertunity and Inform me of the State of Affairs in Europe.
     I Remain with great Respect Your Most Humble Servt
     
      Thomas Cushing
     
     
     Boston Oct 28. 1778
     The foregoing is Copy of my last; This will be handed you by Mr. Gridley, who goes to France upon Business. I recemmend him to your freindly notice: The British Fleet sailed the 20th Instant from New York, Whether they are bound is not known, some say to the West Indies, some say to this Place. I beleive their destination is to the Former. I remain with great respect yr Sincere Freind and humble servt
     
      Thomas Cushing
     
     
      Inclosed you have the latest news papers.
     
    